Case 1:18-cv-03098-RM-NRN Document 206 Filed 06/26/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:18-cv-03098-RM-NRN

  SONDRA BEATTIE, individually and on behalf of all other similarly situated individuals, and
  FRANCIS HOUSTON, JR., individually and on behalf of all other similarly situated individuals,

         Plaintiffs,

  v.

  TTEC HEALTHCARE SOLUTIONS, INC., and
  TTEC HOLDINGS, INC.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendants’ fourth motion to compel arbitration (ECF

  No. 190) and Plaintiffs’ motion to file an amended complaint (ECF No. 191). As explained

  below, Defendants’ motion is granted in part and denied in part, and Plaintiffs’ motion is

  granted.

  I.     BACKGROUND

         Plaintiffs Beattie and Houston filed this lawsuit as a collective and class action, alleging,

  among other things, violations of the Fair Labor Standards Act (“FLSA”). The Court granted

  conditional collective certification (ECF No. 82), and more than three thousand other Plaintiffs

  have opted into the lawsuit by filing consents to join (ECF Nos. 5, 25, 32-34, 38-50, 56, 58, 61-

  63, 65, 67, 69, 73-76, 78, 80, 81, 84, 87, 93, 94, 99, 100, 103, 107-180, 182-186). The Court has

  also granted motions to compel arbitration for seventy Plaintiffs, including the original named
Case 1:18-cv-03098-RM-NRN Document 206 Filed 06/26/20 USDC Colorado Page 2 of 5




  Plaintiffs. (ECF Nos. 66, 82, 181.) The parties stipulated that Defendants would file a final

  motion to compel arbitration by March 16, 2020, and that Plaintiffs would file a motion to amend

  the complaint by April 17, 2020. (ECF No. 187.) Those motions have been filed and briefed

  and are now ripe for review.

  II.        ANALYSIS

             A.       Fourth Motion to Compel Arbitration

             Defendants’ fourth motion to compel argues that 2,487 Plaintiffs who have opted into the

  case executed arbitration agreements in the same manner as the seventy former Plaintiffs who

  have been compelled to arbitration. In response, Plaintiffs filed declarations from 339 1 of those

  Plaintiffs stating they are certain that they were never presented with a physical or electronic

  copy of an arbitration agreement and that they never physically or electronically signed or agreed

  to an arbitration agreement before or during their employment with Defendants. (ECF

  No. 193-3.) In its previous orders, the Court determined the arbitration agreements were

  enforceable. The Court also determined declarations such as those described above were

  sufficient to raise a genuine issue regarding the existence of an agreement to arbitrate. Applying

  the principle of the law of the case would seem to dictate the result here. To the extent the

  parties contend that the circumstances are significantly different with respect to the 2,487

  Plaintiffs that are the subjects of Defendant’s latest motion, the Court is not persuaded.

             First, the Court finds that in the context of this case, the sworn declarations submitted in

  support of their current motion are sufficient evidence to support a finding that these 2,487




  1
      A total of 342 declarations were filed, but three were from Plaintiffs not included in Defendants’ motion.

                                                              2
Case 1:18-cv-03098-RM-NRN Document 206 Filed 06/26/20 USDC Colorado Page 3 of 5




  Plaintiffs entered into arbitration agreements. With respect to 2,148 of these Plaintiffs, Plaintiffs

  have presented adduced no evidence to the contrary.

           Second, the Court rejects Plaintiffs’ contention that the arbitration agreements are invalid

  because the signature block is blank. The Court has already concluded that Defendants’ business

  records were sufficient to establish that similarly situated Plaintiffs electronically executed the

  arbitration agreements.

           Third, the Court also rejects Plaintiffs’ contention that the Revana 2 agreement is not

  enforceable. This version of the arbitration agreement has a clause reserving Revana’s right, “in

  its sole discretion, to modify, amend, adjust, or revise its policies and guidelines at any time

  without advance notice.” (ECF No. 190-2 at 2.) Plaintiffs contend that this clause renders the

  arbitration provision illusory because Defendants are free to withdraw unilaterally from the

  arbitration agreement. See In re Cox Enters., Inc. Set-top Cable Televsion Box Antitrust Litig.,

  835 F.3d 1195, 1211 (10th Cir. 2016) (“[A]n illusory promise arises when a promisor retains the

  right to decide whether or not to perform the promised act.” (quotation omitted)). But regardless

  of whether the arbitration agreement constitutes one of Defendants’ “policies and guidelines”

  subject to the clause above, that is a question to be resolved by the arbitrator. See id. (“Plaintiffs’

  ‘illusory’ argument, which can prevail only as an attack on the . . . agreement as a whole, must

  be resolved by the arbitrator.”).

           Fourth, the Court is not persuaded by Defendants’ contention that the declarations of 339

  Plaintiffs are insufficient to raise a genuine issue as to the existence of an agreement between


  2
   Plaintiffs contend that five of them allegedly signed this version of the arbitration agreement. (ECF No. 193 at 3.)
  But they do not argue there are any other material differences between the three versions of the arbitration
  agreement Defendants used.

                                                            3
Case 1:18-cv-03098-RM-NRN Document 206 Filed 06/26/20 USDC Colorado Page 4 of 5




  them and Defendants. As noted in the Court’s previous order, when there are genuine issues of

  material fact regarding the making of agreement to arbitrate, a jury trial on the existence of the

  agreement is warranted. See Avedon Eng’g, Inc. v. Seatex, 126 F.3d 1279, 1283 (10th Cir.

  1997). Accordingly, the Court denies Defendants’ motion to compel with respect to these 339

  Plaintiffs but grants the motion with respect to the remaining 2,148 Plaintiffs included in it.

         B.      Motion to Amend the Complaint

         Plaintiffs’ motion for leave to file an amended complaint (ECF No. 191) was timely filed

  in accordance with the parties’ stipulation. Although Defendants did not waive their right to

  object to the motion, the Court finds their objections lack merit.

         A motion for leave to amend the complaint should be granted when justice so requires.

  Fed. R. Civ. P. 15(a)(2). Courts “generally refuse leave to amend only on a showing of undue

  delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

  deficiencies by amendments previously allowed, or futility of amendment.” Duncan v. Manager,

  Dep’t of Safety, City & Cty. of Denver, 397 F.3d 1300, 1315 (10th Cir. 2005).

         First, Defendants’ contention that Plaintiffs’ motion is unduly delayed is not well taken

  considering the parties stipulated to the April 17, 2020, deadline. Defendants did reserve the

  right to object to the motion, but the suggestion of undue delay on the part of Plaintiffs is inapt

  here because they met the agreed upon deadline.

         Second, Defendants’ contention that that amendment would be futile is also unavailing.

  Due to the nature of this collective action, numerous consents to join were filed and the

  collective class grew to over three thousand opt-in Plaintiffs. Under the circumstances, it made

  sense to wait until the agreed upon deadline to incorporate all the necessary amendments at once.


                                                    4
Case 1:18-cv-03098-RM-NRN Document 206 Filed 06/26/20 USDC Colorado Page 5 of 5




  Nor was there any undue prejudice to Defendants as a result of the added state claims because

  the previous complaint included comparable state claims as class action claims under Fed. R.

  Civ. P. 23.

  IV.    CONCLUSION

         Therefore, the Court GRANTS IN PART and DENIES IN PART Defendants’ fourth

  motion to compel (ECF No. 190), as stated herein, and GRANTS Plaintiffs’ motion to file an

  amended complaint. Plaintiffs’ are directed to file a redlined version of the amended complaint

  in accordance with D.C.COLOLCivR 15.1(a) on or before July 7, 2020. Once they have done

  so, the Clerk is directed to docket the amended complaint Plaintiffs submitted with their motion.

  (ECF No. 191-1).

         DATED this 26th day of June, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  5
